DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 27, 2022.
Applicant's election with traverse of species A in the reply filed on July 27, 2022 is acknowledged.  The traversal is on the ground(s) that there is not serious burden to examine all the species.  This is not found persuasive because all the species have different configurations and would require different search techniques and keywords. Nevertheless, the election of species does not result in any additional claim withdrawal. Claims 1-7 and 16-20 are being examined. 
Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, lines 7-11, the limitation of the upper plate comprise the passages extending through the body portion of the lower plate renders the claim indefinite. As the limitations itself appear to describe the lower plate not the upper plate. For purpose of examination, the limitation is considered as the lower plate limitations. However, Applicant should clarify what is intended, without adding new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olgado1 (US20120234945) in view of Olgado2 (US20120064698). 
Regarding claim 1, Olgado1 teaches a method of forming the showerhead assembly made up of multiple plates fastened together for delivering multiple precursors therethrough without mixing prior to exiting the showerhead (paragraph 0003) (a method of manufacturing a gas distribution apparatus). Olgado1 teaches to form a bottom plate 430 by forming a plurality of first passages 433 (connected to 426) and a plurality of second passages 433 through a body portion of the lower plate, wherein the lower plate has a top surface and a bottom surface that is opposite to the top surface, and the plurality of first passages and the plurality of second passages both extend from the top surface to the bottom surface (connected to 425) (paragraphs 0051-0054, figure 4A). Olgado1 teaches to form a middle plate 420 by forming one or more first lower channels 424 (connected to 426) and one or more second lower channels 424 (connected to 425), wherein the bottom surface is opposite to a top surface of the middle plate (paragraph 0053-0055, see figure 4A). Olagdo1 teaches to form a first upper channel 426 on the top surface of the body portion of the middle plate, and a second upper channel 425 on the top surface of the body portion of the middle plate (paragraphs 0057-0059, figures 4A and 6). Olagdo1 teaches to a plurality of first connection passages (connected to 426) between the first lower channels and the first upper channel and forming a plurality of second connection passages (connected to 425) between the second lower channels and the second upper channel (see paragraphs 0058-0059, figure 4A). The claim does not specify the orientations of the channels, thus the lower portion of 424 by the bottom surface of the middle plate in Olgado1 is considered to read on the limitation of the plurality of first and second lower channels and the middle portion of the 424 is considered to read on the limitations of first and second connection passages. Olgado1 further teaches a divider plate 440 is formed on the bottom plate 430 (paragraph 0053), therein the combination of the divider plate 440 and bottom plate 430 also provides the claimed configuration of the plurality of first and second passages (see 442 in figure 4A, paragraph 0053), thus, the combination of divider plate 440 and the bottom plate 430 reads on the claimed limitation of the bottom plate. Olgado1 teaches to bond the top surface of the lower plate to the bottom surface of the middle plate and the top surface of the middle plate to a bottom surface of an upper plate to form a coupled gas distribution apparatus wherein the bottom surface of the upper plate is opposite to a top surface of the upper plate (paragraphs 0049, 0055 and figure 4A). 
Olgado1 does not explicitly teaches to form a plurality of main passages through the coupled gas distribution apparatus. However, Olgado2 teaches a method of making a showerhead with multiple sections attached to a top plate (abstract, paragraph 0010) and discloses the showerhead assembly includes a central gas conduit 204 extending through a central aperture in the top plate 230, an opening is formed to allowed the gas conduit 204 through the entire showerhead assembly (paragraph 0042, see figure 2) (mange passage through the coupled gas distribution apparatus, wherein the main passages extend from a top surface of the upper plate to the bottom surface of the lower plate). Olgado2 does not explicitly teaches the plurality of main passages. However, duplication of parts has no patentable significance unless a new and unexpected result is provided (MPEP 2144.04 V.). Thus, it would have been obvious to one of ordinary skill in the art to duplicate the main passage in Olgado2 to produce a plurality of main passages as claimed in light of the teaching of Olgado2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of main passages through the coupled gas distribution apparatus as suggested by Olgado2 in the method of Olgado1 because Olgado2 teaches such main passage supplies cleaning gases that are excited via a remote plasma source prior to being introduced into the processing volume (paragraph 0043). 
Regarding claim 2, Olgado2 teaches the central gas conduit 204 is offset from the first passages, the second passage, the first lower channels, the second lower channels, the first upper channel, the second upper channel, the first connection passages and the second connection passages (paragraph 0042, figure 2). 
Regarding claim 3, Olgado1 teaches to align one of the one or more first lower channels of the middle plate to a first plurality of the first passages of the lower plate, wherein the first plurality of the first passages are in fluid communication with the one of the one of more first lower channels (paragraphs 0051-0057 figure 4A).
Regarding claim 4, Olgado1 teaches the first lower channels and the second lower channels are parallel to each other in a first direction (see figure 4A). Olgado1 does not explicitly teaches the first direction is parallel o the bottom surface.  However, 
it is well settled that configuration of the claimed device (the shape of the channels) was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant (2144.04 IV). In this case, the configuration of the lower channels, which makes it either perpendicular or parallel to the bottom surface, does not change the function of the lower channels, as long as they are in fluid communication with the connection passages in the middle plate and passages in the lower plate. In addition, Olgado1 further teaches the top surface of the bottom plate (top surface of the diverter plate 440) can be formed in channels shape parallel to the bottom surface (see figure 5), thus, it would be obvious to one of ordinary skill in the art to form those lower channels on the bottom surface of the middle plate in the configuration that is parallel to the bottom surface in light of teaching of Olgado1. 
	Regarding claim 5, Olgado1 teaches the first passages are aligned with one of the one of more first lower channels and the second passages are aligned with one of the one or more the second lower channels (figure 4A).
	Regarding claim 6, Olgado1 teaches the first passages, the first lower channels, the first upper channel, and the first connection passages form a continuous first gas path; and the second passages, the second lower channels, the second upper channel, and the second connection passages form a continuous second gas path (paragraphs 0058-0059, see figure 4A).
	Regarding claim 7, Olgado2 teaches the showerhead assembly includes a central gas conduit 204 in cylindrical tube extending through a central aperture in the top plate 230, an opening is formed to allowed the gas conduit 204 through the entire showerhead assembly (top surface of the upper plate to the bottom surface of the lower plate) (paragraph 0042, see figure 2). 
Regarding claim 16, Olgado1 teaches a method of forming the showerhead assembly made up of multiple plates fastened together for delivering multiple precursors therethrough without mixing prior to exiting the showerhead (paragraph 0003) (a method of manufacturing a gas distribution apparatus). Olgado1 teaches to bond the top surface of a lower plate to a bottom surface of the middle plate and the top surface of the middle plate to a bottom surface of an upper plate to form a coupled gas distribution apparatus wherein the bottom surface of the upper plate is opposite to a top surface of the upper plate (paragraphs 0049, 0055 and figure 4A). Olgado1 teaches to form a bottom plate 430 by forming a plurality of first passages 433 (connected to 426) and a plurality of second passages 433 through a body portion of the lower plate, wherein the lower plate has a top surface and a bottom surface that is opposite to the top surface, and the plurality of first passages and the plurality of second passages both extend from the top surface to the bottom surface (connected to 425) (paragraphs 0051-0054, figure 4A). Olgado1 teaches to form a middle plate 420 by forming one or more first lower channels 424 (connected to 426) and one or more second lower channels 424 (connected to 425), wherein the bottom surface is opposite to a top surface of the middle plate (paragraph 0053-0055, see figure 4A). Olagdo1 teaches to form a first upper channel 426 on the top surface of the body portion of the middle plate, and a second upper channel 425 on the top surface of the body portion of the middle plate (paragraphs 0057-0059, figures 4A and 6). Olagdo1 teaches to a plurality of first connection passages (connected to 426) between the first lower channels and the first upper channel and forming a plurality of second connection passages (connected to 425) between the second lower channels and the second upper channel (see paragraphs 0058-0059, figure 4A). The claim does not specify the orientations of the channels, thus the lower portion of 424 by the bottom surface of the middle plate in Olgado1 is considered to read on the limitation of the plurality of first and second lower channels and the middle portion of the 424 is considered to read on the limitations of first and second connection passages. Olgado1 further teaches a divider plate 440 is formed on the bottom plate 430 (paragraph 0053), therein the combination of the divider plate 440 and bottom plate 430 also provides the claimed configuration of the plurality of first and second passages (see 442 in figure 4A, paragraph 0053), thus, the combination of divider plate 440 and the bottom plate 430 reads on the claimed limitation of the bottom plate. 
Olgado1 does not explicitly teaches to form a plurality of main passages through the coupled gas distribution apparatus. However, Olgado2 teaches a method of making a showerhead with multiple sections attached to a top plate (abstract, paragraph 0010) and discloses the showerhead assembly includes a central gas conduit 204 extending through a central aperture in the top plate 230, an opening is formed to allowed the gas conduit 204 through the entire showerhead assembly (paragraph 0042, see figure 2) (mange passage through the coupled gas distribution apparatus, wherein the main passages extend from a top surface of the upper plate to the bottom surface of the lower plate). Olgado2 does not explicitly teaches the plurality of main passages. However, duplication of parts has no patentable significance unless a new and unexpected result is provided (MPEP 2144.04 V.). Thus, it would have been obvious to one of ordinary skill in the art to duplicate the main passage in Olgado2 to produce a plurality of main passages as claimed in light of the teaching of Olgado2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of main passages through the coupled gas distribution apparatus as suggested by Olgado2 in the method of Olgado1 because Olgado2 teaches such main passage supplies cleaning gases that are excited via a remote plasma source prior to being introduced into the processing volume (paragraph 0043). 
Regarding claim 17, Olgado1 teaches the first lower channels and the second lower channels are parallel to each other in a first direction (see figure 4A). Olgado1 does not explicitly teaches the first direction is parallel o the bottom surface.  However, 
it is well settled that configuration of the claimed device (the shape of the channels) was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant (2144.04 IV). In this case, the configuration of the lower channels, which makes it either perpendicular or parallel to the bottom surface, does not change the function of the lower channels, as long as they are in fluid communication with the connection passages in the middle plate and passages in the lower plate. In addition, Olgado1 further teaches the top surface of the bottom plate (top surface of the diverter plate 440) can be formed in channels shape parallel to the bottom surface (see figure 5), thus, it would be obvious to one of ordinary skill in the art to form those lower channels on the bottom surface of the middle plate in the configuration that is parallel to the bottom surface in light of teaching of Olgado1. 
Regarding claim 18, Olgado1 teaches the first passages are aligned with one of the one of more first lower channels and the second passages are aligned with one of the one or more the second lower channels (figure 4A).
	Regarding claim 19, Olgado1 teaches the first passages, the first lower channels, the first upper channel, and the first connection passages form a continuous first gas path; and the second passages, the second lower channels, the second upper channel, and the second connection passages form a continuous second gas path (paragraphs 0058-0059, see figure 4A).
Regarding claim 20, Olgado2 teaches the showerhead assembly includes a central gas conduit 204 in cylindrical tube extending through a central aperture in the top plate 230, an opening is formed to allowed the gas conduit 204 through the entire showerhead assembly (top surface of the upper plate to the bottom surface of the lower plate) (paragraph 0042, see figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/           Examiner, Art Unit 1717